Citation Nr: 1104347	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an initial compensable evaluation for 
hypertension.

3.  Entitlement to an initial compensable evaluation for hallux 
valgus with bunion and degenerative joint disease of the right 
foot.

4.  Entitlement to service connection for right ankle disability.

5.  Entitlement to service connection for prostate disability.

6.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to April 1967, from 
March 2000 to June 2000, from December 2000 to September 2001, 
from October 2001 to September 2002, from November 2002 to July 
2003 and from November 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007, August 2007 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The issue of entitlement to service connection for an 
allergic reaction, claimed as secondary to service-
connected hypertension, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 



The issues of entitlement to service connection for prostate 
disability, right ankle disability and hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed May 1990 rating decision denied service 
connection for hearing loss.  

2.  The evidence submitted since the prior final denial of 
service connection for hearing loss is neither cumulative nor 
redundant and raises a reasonable probability of substantiating 
the claim of entitlement to service connection for hearing loss.  

3.   The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  This condition is controlled with 
continuous use of prescribed medication.

4.   Tinnitus is related to active service.  

5.  The Veteran's hallux valgus with degenerative joint disease 
more nearly approximates severe hallux valgus with amputation of 
great toe. 


CONCLUSIONS OF LAW

1.  The May 1990 rating decision which denied service connection 
for hearing loss is final.  38 U.S.C.A. § 4005 (c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1989).  
  
2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for a compensable rating for service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7101 
(2010).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for a 10 percent rating for hallux valgus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.73, 
Diagnostic Code 5280 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, a June 2005 letter provided VCAA notice regarding 
the claim for service connection for a right foot condition and 
the claim to reopen for service conneciton for hearing loss.  The 
letter advised the Veteran that the claim for service connection 
for hearing loss was previously denied and explained the 
requirement of new and material evidence to reopen the claim.  
The letter informed the Veteran of the basis of the prior denial.  

A January 2008 letter advised the Veteran of the information and 
evidence required to substantiate his claims for service 
connection for hypertension, service connection for a right ankle 
condition and service connection for a right foot hallux valgus.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded VA examinations.   The examinations provide the 
requisite findings and are adequate.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claims

A.  Claim to Reopen

The RO previously denied service connection for hearing loss in 
February 1989 rating decision.  In April 1989, the Veteran 
submitted a Notice of Disagreement.  He requested review by a VA 
Decision Review Officer.  A May 1990 rating decision continued 
the denial of service conneciton for hearing loss.  The decision 
determined that hearing loss was not shown during active duty.  

In May 1990 the RO provided the Veteran with notice of the rating 
decision and his appellate rights with respect to the decision.  
The Veteran did not submit a timely notice of disagreement, and 
the May 1990 rating decision is final.  38 U.S.C.A. 
§ 4005 (c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

The evidence of record at the time of the May 1990 rating 
decision included the Veteran's hearing testimony and his service 
treatment records from his initial period of active duty service.    

In May 2005, the Veteran sought to reopen the claim for service 
connection for hearing loss.  A claim that is subject to a prior 
denial may be reopened if new and material evidence is received 
with respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with consideration 
given to all the evidence of record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial and must raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of the 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992). 

The evidence received since the prior denial of service 
connection for hearing loss includes additional service medical 
records from the Veteran's subsequent periods of active duty 
service, VA medical records, records from Evans Army Community 
Hospital, the Veteran's written statements and the transcript of 
the Board hearing.

Service treatment records reflect that complaints of decreased 
hearing were noted during periods of active duty service, 
including in February 2002

VA medical records dated in February 2009 reflect assessments of 
asymmetrical sensorineural hearing loss with history of noise 
exposure and hearing loss consistent with history of noise 
exposure.  

Records from Evans Army Community Hospital indicate that the 
Veteran has been seen for assessment of sensorineural hearing 
loss.  A September 2000 audiological evaluation noted asymmetric 
sensorineural hearing loss in the left ear.

The hearing transcript reflects that the Veteran testified that 
he was exposed to jet noise in service while working on the 
flight line.  He stated that his hearing got progressively worse 
in service.  The Veteran stated that he began wearing hearing 
aids in the latter part of 1968.   

The Board finds that the record contains additional evidence of 
service incurrence that is not cumulative and redundant of the 
evidence previously of record.  The Veteran's testimony indicates 
that he was initially treated for hearing loss in 1968, roughly 
one year after his initial period of active duty service.  When 
considered with the other relevant evidence of record, the Board 
determines that the Veteran's testimony and the VA medical 
records reflecting a diagnosis of hearing loss related to noise 
exposure raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.  See 38 
C.F.R. § 3.156; Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Thus, new and material evidence has been received since the May 
1990 rating decision.

Accordingly, the claim for service connection for hearing loss is 
reopened.  

B.  Service Connection for tinnitus

The Veteran testified that he initially noticed ringing or 
buzzing in his ears while in service in 1965.   

Various post-service medical records reflect complaints of 
tinnitus.  A report of a hearing loss consultation conducted at 
Evans Army Community Hospital in September 2000 noted a complaint 
of tinnitus.  Audiology reports from Peterson Air Force Base 
dated in 2004 also noted complaints of tinnitus.  

A report of a VA audiological consultation dated in November 2008 
indicates that the Veteran described tinnitus as a constant 
bilateral high pitch sound.  

The Board finds that service connection for tinnitus is 
warranted.  The Veteran is competent to report experiencing 
tinnitus during service and since service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, given the 
observable nature of the symptoms of tinnitus, the Veteran's 
credible account of experiencing ringing in his ears during 
service and the post-service diagnoses of tinnitus, the Board 
finds that the evidence is in equipoise, and that service 
connection for tinnitus therefore is warranted.  

C. Legal Criteria- Disability Ratings 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2010).

D.  Increased rating for hypertension

The Veteran has appealed the initial rating assigned in the May 
2008 rating decision which granted service connection for 
hypertension and assigned a zero percent rating.  

Hypertension is evaluated according to Diagnostic Code (DC) 7101.  
Hypertensive vascular disease (hypertension and isolated systolic 
hypertension) is afforded a 10 percent rating for diastolic 
pressure predominately measuring 100 or more or; systolic 
pressure predominantly measuring 160 or more, or; where 
continuous medication is required for control of hypertension in 
an individual with a history of diastolic pressure predominantly 
measuring 100 or more.  A 20 percent rating is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  A 40 
percent rating is afforded for diastolic pressure predominantly 
measuring 120 or more.  A 60 percent rating is warranted for 
diastolic pressure predominantly measuring 130 or more.  
According to Note 1, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  According to Note 2, hypertension due to 
aortic insufficiency or hyperthyroidism is to be evaluated as 
part of the condition causing it, rather than by a separate 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Board finds that the evidence does not support a higher 
rating for the Veteran's service-connected hypertension.  

A VA cumulative vitals/ measurements report was obtained in July 
2010.  The report contains blood pressure readings between May 
2006 and October 2009.  The cumulative vitals report does not 
show any readings of systolic blood pressure in excess of 160 or 
of diastolic blood pressure greater than 100.

VA examination in 2009 noted blood pressure readings of 140/90, 
140/86 and 142/90.
  
Other medical records, including records from Evans Army 
Community Hospital, do not reflect any findings of systolic blood 
pressure in excess of 160 or of diastolic blood pressure greater 
than 100. 

At the hearing, the Veteran testified that he takes medication 
for hypertension.  He stated that his hypertension is worse 
because he is unable to engage in physical activities he used to 
do, such as running.

The Board finds that a higher rating is not warranted for 
hypertension.  The requirements for a higher rating under 
Diagnostic Code 7101 are not met, as the record does not reflect 
findings of systolic pressure predominantly in excess of 160 or 
diastolic pressure predominantly in excess of 100, either 
actually, or even historically (including when not on 
medication).  Accordingly a compensable rating is not assignable 
under Diagnostic Code 7101.  In reaching this decision, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
because there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt may not be resolved 
in the Veteran's favor.  Rather, as there is a preponderance of 
the evidence against the Veteran's claim, the appeal must be 
denied.  

E.  Hallux Valgus

A May 2008 rating decision granted service connection for hallux 
valgus and assigned a non-compensable (zero percent) evaluation.

Hallux valgus is rated according to Diagnostic Code 5280, 
pertaining to unilateral hallux valgus.  A 10 percent rating is 
assignable for hallux valgus operated with resection of 
metatarsal head or for severe hallux valgus, if equivalent to 
amputation of a great toe.  38 C.F.R. § 4.73, Diagnostic Code 
5280 (2010).

A 10 percent evaluation is warranted for moderate foot injury, 
and a 20 percent rating is warranted for moderately severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   

After a review of the record, the Board finds that a 10 percent 
rating is warranted for the disorder at issue, under Diagnostic 
Code 5284.  In this regard the Board points out that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  In this case, the service-connected foot 
pathologies and symptoms are broader than just the great toe, and 
the Board finds that the more expansive criteria of Diagnostic 
Code 5284 therefore are for application.

A report of an October 2005 VA examination reflects that the 
Veteran reported a history of foot pain since 2002.  He 
complained of daily right foot pain, mostly in the heel and 
arches.  The Veteran reported that he could walk a quarter of a 
mile.  He did not run.  He could stand for 30 minutes.  The 
Veteran reported that he was able to do his job without 
difficulty.  The examiner diagnosed right foot degenerative joint 
disease with plantar fasciitis.

The Veteran had a VA examination of his feet in May 2009.  The VA 
examiner indicated that the claims file was reviewed.  The 
Veteran reported that his current symptoms included right dorsal 
foot pain with exertional weight bearing.  It was noted that the 
Veteran wore bilateral orthotic insoles and ankle supports.  The 
Veteran reported that these devices helped to relieve plantar 
pain.  The examiner noted that the Veteran's right foot symptoms 
included pain and lack of endurance.  The examiner noted 
functional limitations on walking.  The Veteran was able to walk 
more than one-fourth of a mile but less than one mile.  The 
Veteran was no longer running at all.  

On physical examination of the right foot, the examiner noted 
that there was no evidence of painful motion, swelling, 
instability, weakness or abnormal weight bearing.  There was 
objective evidence of tenderness over the plantar aspect of the 
heel.  There was no dorsiflexion.  The examiner noted angulation 
of 18 degrees at the MTP, without joint stiffness noted.  There 
was no skin or vascular abnormality and no evidence of malunion 
or nonunion of the tarsal or metatarsal bones.  Achilles 
alignment was normal with weight bearing and non weight bearing.  

At the Board hearing, the Veteran testified that he sometimes has 
trouble walking due to pain in his foot.  He stated that this 
occurs about two times per week.  

The evidence establishes that the Veteran's right foot disability 
is manifested by foot pain with weightbearing and by functional 
limitation, including lack of endurance and difficulty walking.  
Given the pain and functional limitation associated with the 
Veteran's disability, the Board finds that it more nearly 
approximates moderately severe foot injury, for which a 10 
percent rating is warranted under Diagnostic Code 5284.  The 
Board notes that 10 percent is the maximum rating available under 
Diagnostic Code 5280, the code under which the disorder was 
previously evaluated.  The Board has considered whether a higher 
rating is warranted under Diagnostic Code 5284, but finds that 
the evidence does not suggest that the Veteran's injury is more 
than moderate.  In this regard, the Veteran clinically has 
presented with largely normal function in the foot, with only 
occasional demonstration of pain.  His foot does not measurably 
impair his work performance.  The limitation in functionality 
does not, in the Board's opinion, establish a moderately severe 
or severe foot injury.  Accordingly, the Board concludes that a 
10 percent rating, and no higher, is warranted for hallux valgus 
with bunion and degenerative joint disease of the right foot. 




F.  Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  As for extraschedular consideration, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
There is no evidence in this instance that the rating criteria 
are inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitates frequent periods of 
hospitalization. Accordingly, the Veteran's claims do not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and the Board is not required to remand these claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is granted.

A compensable rating for hypertension is denied.

A 10 percent rating is granted for hallux valgus, right foot, 
subject to regulations governing the payment of monetary 
benefits.  


REMAND

Additional development is necessary with respect to the claims 
for service connection for hearing loss, prostate disability and 
right ankle disability.  

In this case, the Veteran has indicated that he was initially 
treated for hearing loss in 1968, after his first period of 
active service.  

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385 (2010), which 
states that hearing loss will be considered to be a disability 
for VA purposes when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels 
or greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  The Board notes that, while the 
Veteran testified that his hearing loss is worse in the left ear, 
the evidence of record shows hearing loss, as defined by § 3.385, 
in both ears. 

The Veteran had a VA examination in October 2005.  The examiner 
indicated that there was no clear etiology of the Veteran's 
hearing loss.  The examination findings reflect hearing loss as 
defined by § 3.385.  The examiner stated that he could not 
provide an opinion regarding the etiology of hearing loss without 
resort to speculation.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded no 
weight.  Id. at 304.  As such, the claim must be remanded for an 
opinion and a VA audiological examination. 
 
The Veteran asserts that a chronic prostate condition had its 
onset during active duty service.  Service treatment show that 
elevated PSA levels were noted during periods of active service 
in October 2001 and October 2002.  A January 2003 urology record 
noted that the Veteran had had three negative biopsies.   

VA outpatient records reflect a current diagnosis of an enlarged 
prostate.  The Veteran should be scheduled for a VA examination 
to determine whether a current prostate disorder began during or 
was aggravated during service or is otherwise causally linked to 
some incident of service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006)

Regarding the claimed right ankle disability, the Veteran 
testified that he injured the ankle during a basketball game in 
January 2004.  A lay statement from  a service member, C.K., 
noted that the Veteran injured his right foot and ankle in a 
basketball game in 2004.   Records from Evans Army Community 
Hospital reflect that the Veteran was seen in June 2004 with a 
complaint of persistent foot pain since playing basketball in 
January 2004.  VA records reflect a current assessment of 
bilateral foot and ankle pain.  An October 2005 VA x-ray showed 
minimal degenerative joint disease of the ankle.   

At the hearing, the Veteran testified that he believes his 
service-connected right foot disability affects his right ankle.  
The Veteran's testimony raises a theory of entitlement to service 
connection secondary to his service-connected ankle right foot 
disability.  A VA examination is necessary to determine whether a 
current right ankle disability is related to service or to a 
service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
for hearing loss.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should diagnose any current hearing 
loss.  The examiner should provide an opinion 
regarding the following:

a)  Did sensorineural hearing loss 
manifest during service or within the 
Veteran's first period of active duty 
service from June 1963 to April 1967?

b)  Is hearing loss at least as likely as 
not (50 percent or greater likelihood) 
related to service, including exposure to 
noise during service?  In providing this 
opinion, the audiologist should consider 
all periods of active service, including 
the Veteran's periods of active duty from 
June 1963 to April 1967, from March 2000 
to June 2000, from December 2000 to 
September 2001, from October 2001 to 
September 2002, from November 2002 to July 
2003 and from November 2003 to June 2004.  

The examiner should provide a detailed 
rationale for the opinions expressed.   

2.  Schedule the Veteran for a VA examination 
of his right ankle.  The claims file should 
be provided for the examiner's review in 
conjunction with the examination.  The 
examination report should reflect that a 
review of the claims file was completed.   
The examiner should diagnose any current 
right ankle disability.  The examiner should 
address the following:

a)  State whether a right ankle disability 
is at least as likely as not related to 
service, including the incident in service 
in which the Veteran twisted his right 
foot while playing basketball in January 
2004.  The examiner should provide a 
detailed rationale for the opinion.

b)  State whether a right ankle disability 
is at least as likely as not due to, or 
proximately caused by the Veteran's 
service-connected right foot hallux 
valgus.  The examiner should provide a 
detailed rationale for the opinion.

c)  The examiner should state whether a 
right ankle disability is aggravated by 
the Veteran's service-connected right foot 
disability.  The examiner should provide a 
detailed rationale for the opinion.  

3.  Schedule the Veteran for a VA 
genitourinary  examination.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should diagnose any prostate 
disorder and should provide an opinion 
regarding whether any current prostate 
disorder is related to service, including the 
elevated PSA level noted in service in 
October 2001 and October 2002.  The examiner 
should provide a detailed rationale for the 
opinion.  

4.  After completion of the requested 
actions, the RO should readjudicate the 
claims on appeal.  If the claims remain 
denied, the RO should issue a Supplemental 
Statement of the Case (SSOC) and afford the 
Veteran and his representative an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


